Telx-New York, LLC v 60 Hudson Owner LLC (2019 NY Slip Op 05484)





Telx-New York, LLC v 60 Hudson Owner LLC


2019 NY Slip Op 05484


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Renwick, J.P., Gische, Kapnick, Singh, JJ.


9827N 650440/17

[*1] Telx-New York, LLC, Plaintiff-Appellant,
v60 Hudson Owner LLC, Defendant-Respondent.


Emery Celli Brinckerhoff & Abady LLP, New York (Debra L. Greenberger of counsel), for appellant.
Ingram Yuzek Gainen Carroll & Bertolotti, LLP, New York (Caitlin L. Bronner of counsel), for respondent.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered on or about January 24, 2019, which, upon reargument, adhered to the original determination that the common interest privilege does not shield the communications at issue from disclosure, unanimously affirmed, without costs.
The common interest privilege does not apply to the communications at issue, in which plaintiff and a third party collaborated to promote their common interest in closing a merger transaction, because the communications do not relate to litigation, either pending or reasonably anticipated (Ambac Assur. Corp. v Countrywide Home Loans, Inc., 27 NY3d 616 [2016]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK